Per Curiam.

The plaintiff claims title under a deed from Joachim Schoonmaker, pm. bearing date in 1805; and the defendant claims title under a deed of settlement and release, from the same Schoonmaker and others, as trustees of Rochester, bearing date in 1778. This last-mentioned deed was a solemn settlement of the line between the Rochester and Hardenbergh patents; and Schoonmaker was bound in his private capacity, to the line so settled by him as trustee. Justice and good faith hold him to this recognition of the line by the deed of 1778) notwithstanding he acted as a trustee for the town. He cannot acknowledge a line in one capacity, and then be permitted to *38deny it in another; and especially, as in the deed of Iff8 he bound himself, individually, by covenants to the maintenance of that line.
Motion denied.